People v Hayes (2020 NY Slip Op 04039)





People v Hayes


2020 NY Slip Op 04039


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


568 KA 17-01720

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARKILO HAYES, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered April 28, 2017. The judgment convicted defendant upon his plea of guilty of criminal possession of a weapon in the second degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Hayes ([appeal No. 1] — AD3d — [July 17, 2020] [4th Dept 2020]).
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court